 ARCHITECTURALDIVISION,H. H. ROBERTSON CO.637ArchitecturalProductsDivision,H. H. RobertsonCompanyandGilbert JamesLocal Union No. 519,Sheet Metal Workers Interna-tionalAssociation,AFL-CIOand Gilbert James.Cases 25-CA-5826 and 25-CB-1779July 30, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn February 26, 1974, Administrative Law JudgeEugene E. Dixon issued the attached Decision in thisproceeding. Thereafter, the Respondent Union andthe Respondent Employer filed exceptions and briefsto the Administrative Law Judge's Decision and theGeneral Counsel filed a brief in support of his Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to 'Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent Architectural ProductsDivision, H. H. Robertson Company, Connersville,Indiana, its officers, agents, successors, and assigns,and Respondent Local Union No. 519, Sheet MetaliThe Respondent Union's request for oral argument is hereby denied asthe record,exceptions,and briefs adequately present the issues and positionsof theparties.'2Member Fanning concurs in the result reached herein.Although hebelieves that Respondent Union's failure to authorize the restoration ofJames' senionty because of his association with Dobbs constituted "restraintand coercion" in violation of Sec 8(b)(1)(A) and (2) of the Act, he does notadopt the rationale ofMiranda Fuel Company, Inc,140 NLRB 181 (1962),relied on by the administrativeLaw Judge,for reasons stated in his concur-ring opinion inGeneral Truck Drivers, Chauffeurs and Helpers Union, LocalNo692,International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers ofAmerica (Great Western Unifreight System),209 NLRB No. 52(1974) In any event,Member Fanning would find that the Union's actionstoward James constituted violations of Sec. 8(b)(1)(A), as part of the Union'sreason for so acting was because James had threatened to, and had filed,charges against'the Union with the Board.N L R.B v. Industrial Union ofMarine & Shipbuilding Workers ofAmerica, AFL-CIO, and its Local 22 [U.SLines Co]391 U S. 418 (1968),Local 138, International Union of OperatingEngineers, AFL-CIO,148 NLRB 679 (1964).Workers International Association,AFL-CIO,its of-ficers, agents and representatives,shall take the actionset forth in the said recommended Order.CHAIRMAN MILLER,dissenting in part:Iagree with my colleagues that the RespondentUnion's opposition to the restoration of James' se-niority upon his return to the bargainingunit wasmotivated by a desire to punish him for seeking theaid of a dissident member. Accordingly, I agree thatit violated Section 8(b)(1)(A) and (2) of the Act. How-ever, I disagree with my colleagues' further findingthat the Respondent Employer violated Section8(a)(1) and (3) of the Act.Respondent Employer here was faced with a prob-lem of how much seniority, if any, should be granted,for purposes of the collective-bargaining contract, toa foreman returning to the bargaining unit. Manycollective agreements are specific as to this matter,but differ substantially in their treatmentof it. Someagreements provide that once an employee leaves theunit to accept a supervisory position he forfeits hisseniority and if he ever returns to the unit he mustreturn as a new employee. Otheragreementsprovideexactly the contrary-i.e., that a foreman returning tothe bargaining unit returns with full seniority, includ-ing credit-for all time spent as a supervisor. In betweenthese two extremes there are a host of variations-someproviding, for example, that an employee pro-moted to supervisor has his seniority frozen as of thetime he becomes a supervisor and returns to the unitonly with that amount of seniority, with no credit fortime spent as a supervisor. The matter is bargainable,and no provision of our law is violated,so far as Iknow, by any of the types of agreements above de-scribed. The instant agreement was silent on the mat-ter.In view of the agreement's silence, when Respon-dent Employer decided to permit Foreman James toreturn to the unit, it had a duty, under Section 8(a)(5)of our Act, to negotiate with the Union with respectto how much, if any, seniority he should be entitledto upon his return. The Union had a legal right toinsist that he be given no seniority credit or to negoti-ate for however much seniority credit it believed theman should have. The Company was likewise free toadvance negotiating proposals of its own., But the Em-ployer had no right unilaterally to determine howmuch seniority it would grant to Mr. James-unless,of course, it negotiated to impasse before so doing.A like situation had never' before arisen at thisplant, and thus there was no past practice to helpguide either party. The Administrative Law Judge re-gards as relevant certain agreements 'which werereached between the Company and the Union with212 NLRB No. 90 638DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect to persons whose employment had been termi-nated by discharge or by quit. None of those exam-ples, in my view, are at all relevant to the issue of whatseniority should be granted to a supervisor returningto the unit. Indeed, if they show anything, they showonly that once an employee had left the Company'semploy as a bargaining unit employee any senioritygranted to him was granted only by agreement be-tween the Company and the Union. But I am not surethey are relevant even in that respect, since none ofthe factual situations are parallel to this one.The Employer here honored its statutory duty tobargain as to this matter upon which the contract wassilent and as to which past practice provided no relia-ble guidance. It attempted to negotiate the matter,stating a willingness to grant James full seniority if theUnion would enter into an agreement to this effect.No such agreement was ever reached. At one time, theRespondent Employer was advised by the Respon-dent Union that the local membership had voted infavor of James' being accorded full seniority upon hisreturn, but at the same time the Respondent Compa-ny was advised that this action by the Local was inef-fectiveuntil such time as the International hadapproved. At no time was the Company ever advisedthat the International had approved the agreement.At no time did the Local Union ever adivse the Com-pany that it was prepared to finalize an agreement togrant James full seniority.Under these circumstances, it seems plain that ifRespondent Employer had unilaterally proceeded toreturn James to the unit with full seniority it wouldknowingly have been taking unilateral action in directviolation of Section 8(a)(5) of this Act.It is true that at some point Respondent Employerbecame aware of facts which would reasonably haveled it to believe that one reason motivating theUnion's failure to proceed to finalize its approval ofthe proposal to grant James full seniority was his asso-ciation with the dissident Dobbs. Apparently onceRespondent Employer acquired such knowledge, theAdministrative Law Judge and my colleagues wouldhold the law to be that it became RespondentEmployer's duty to ignore the customary strictures ofSection 8(a)(5) and unilaterally to have placed intoeffect a seniority proposal to which the Union hadrefused to agree. I believe that to be a new and ex-traordinary doctrine which I think unwise and un-sound.The potential reach of such a doctrine could, in myview, seriously undermine the institution of collectivebargaining. Take, for example, the fairly typical nego-tiating situation, in which an employer is proposing apercentage wage increase in order to maintain what itbelieves to be a proper differentiation in pay asamong the range of skills in one plant, whereas theunion, as often happens, insists that only a flat cents-per-hour across-the-board increase would be accept-able to it. Now let us suppose that it comes to theemployer's attention that one reason for the positiontaken by the union is that many of the higher paidskilledemployees (who would benefit by thecompany's percentage increase in far greater degreethan they would by an across-the-board increase) areinternal union dissidents-or, perhaps, nonmembers.of the union. Does it now become the employer'sright-and duty, if I understand the majority-to putinto effect the percentage increase unilaterally?Or, take a situation more closely paralleling the onehere. Suppose that in negotiations the company isproposing a contract clause which would permit anysupervisor returning to the unit to return with fullseniority credit for all years of company service, in-cluding years of service as a supervisor. Assume fur-ther that the union is resisting that proposal andclaiming that supervisors should return to the unitonly with such seniority as they had at the time theybecame supervisors. Now assume further that in thecourse of a negotiating meeting a naively frank bar-gaining committeeman states that one reason for theunion's position is that it believes all supervisors onthe employer's staff to be basically antiunion in theorientation and thus will not join the Union if theyreturn to the unit. Is the union demand now taintedby a desire to penalize potential unit employees forexercising their statutory right to refrain from unionactivity? And, if so, is the employer now free to escapefurther bargaining on the issues and instead is it nowunder a legal duty to put its proposed clause intoeffect or else be found guilty of having violated Sec-tion 8(a)(1) and (3) of the Act?I suggest that the implications of the instant deci-sion are fraught with mischief. I think it would bemuch sounder merely to permit the Employer, as thelaw clearly does, to file a charge against the Union ifithas reason to believe that a union position, eitherwith respect to a facially valid position on a particulargrievance or with respect to a facially valid positionon an issue raised during contract negotiations, is in-spired by illegal motivation. Such a charge would per-mit this Agency to undertake, in a proper case,corrective action if the Employer's belief as to thealleged improper motivation proves to be well found-ed. But I do not think it wise to encourage employersto violate the traditional requirements of Section8(a)(5) on any occasion on which they suspect-orhave reason to believe-that otherwise facially validunion positions with respect to grievances or withrespect to bargainable subjects may be motivated bysomething less than a pure heart. ARCHITECTURAL DIVISION, H. H. ROBERTSON CO.For these reasons, I would dismiss the 8(a)(1) and(3) allegations of the complaint herein.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called theAct, was heard at Connersville, Indiana, December 6 and7, 1973, pursuant to due notice. The consolidated complaintwas issued October 13, 1973, by the Regional Director forRegion 25 (Indianapolis, Indiana), on behalf of the GeneralCounsel of the National Labor Relations Board, hereincalled the General Counsel and the Board. The complaintwas based on duly served charges filed by Gilbert Jamesagainst Local Union No. 519, Sheet Metal Workers Interna-tional Association, AFL-CIO (herein called the Union orRespondent Union), on September 4 in Case 25-CB-1779and against Architectural Products Division, H. H. Rob-ertson Company (herein called the Company or Respon-dent Company), on September 18, 1973.The complaint, as later amended, alleged that Respon-dent Union caused and attempted to cause RespondentCompany to deny Gilbert James seniority for past employ-ment thus causing violations of Section 8(b)(1)(A) and (2)by the Union and 8(a)(1) and (3) by the Company. In theirduly filed answers Respondents denied the commission ofany unfair labor practices.Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESSINVOLVEDAt all times material Respondent Company has been acorporation duly organized under and existing by virtue ofthe laws of the State of Indiana. Respondent Company hasmaintained its principal office and place of business at Pitts-burgh, Pennsylvania, and a facility at Connersville, Indiana,and at all times material has been engaged at said Conners-ville facility in the manufacture, sale, and distribution ofbuilding siding and related products. During the year pre-ceding issuance of the complaint, a representative period,Respondent Company in the course and conduct of its busi-ness operations purchased, transferred, and delivered to itsConnersville facility goods and materials valued in excess of$50,000 which were transported to said facility directly fromStates other than the State of Indiana. At all times materialRespondent Company has been an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.IITHE LABOR ORGANIZATIONAt all times material Local Union No. 519, Sheet MetalWorkers International Association, AFL-CIO, has been alabor organization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICES639The undenied and credited evidence shows that for some10 years prior to July 23, 1973,1 Gilbert James had beenemployed by Respondent as an hourly paid member of theUnion and the bargaining unit represented by it. On July 23,after due consideration, he accepted Respondent's offer tobecome a foreman. The collective-bargaining agreementspecifically excludes foremen from the bargaining unit. TheUnion's constitution, however, does not exclude' foremenfrom membership.About 4 weeks after he started as foreman, James in-formed Plant Superintendent Charles Hood and Manufac-turing Manager Robert K. Waldron that he was dissatisfiedwith the job because it bothered his nerves and created ahealth problem and indicated that he wanted to return tothe bargaining unit. Waldron and Hood tried to convinceJames to remain as foreman and set up an appointment withtheir own doctor for him.Within the next few days James told several unit employ-ees, including Recording Secretary Jack Toole, FinancialSecretary-Treasurer Denzil Crowe, and Chief Steward GaryCrowe of his desire to return to the unit with his previousseniority.All three union officials expressed the opinionthat there would be no problem and Gary Crowe offered todo what he could to help James.Among those that James told of his desire to return to theunit with seniority was Sam Dobbs. Dobbs was a past plantchairman (the equivalent of the current position of presi-dent) of the predecessor local. He also was an openly out-spoken critic of the current officers of the Union(particularly Sam Johnson) 2 and had filed unfair laborpractice charges against the Union the year before, whichhe subsequently withdrew.On August 25 the Union held its regular monthly mem-bership meeting. The first order of business was a motionto pay Union President Johnson for time lost on a discipli-nary layoff resulting from a fight on company time withanother employee who had approached him in his unioncapacity.Dobbs not only opposed and voted against themotion but openly criticized Johnson stating, among otherthings, that he made a mistake in voting for Johnson aspresident of the Union.After the first motion was defeated, Dobbs presented amotion that would payallemployees who had lost time indisciplinary layoffs, a group which incidentally would haveincluded Dobbs. Dobbs' motion passed. The final order ofbusiness was a second motion by Dobbs to permit James toreturn to the unit with full seniority. The motion wasamended to provide for approval by the International and,as amended, was passed by a vote of 23 to 15.That evening, after being informed of the union action on1All dates are in 1973 unless otherwise noted.2 Both Johnson and Dobbs were quite frank in their testimony regardingtheir mutual differences. Dobbs stated that he was "very vocal" in his criti-cism of the union administration because he did not like "the way theyoperate " Johnson stated that "me and Sam don't get along. We disagree witheach other... . 640DECISIONSOF NATIONALLABOR RELATIONS BOARDhis request, James called Plant Superintendent Hood andtold him that he "had been voted back into the bargainingunit with ... full seniority" and asked to be reinstated thefollowingMonday. Hood said that it was agreeable withhim and that he would check with the union president to seehow "this was going to be worked out." When Hood dis-cussed the matter with Johnson he learned that it was sub-ject to International approval, which would take a few daystime. To await final word before effectuating the transfer itwas decided by the Company to have James take a week ofaccrued vacation which he did.In the meantime, on Monday, August 27, the union offi-cials contacted International Representative Roy Stringerwith respect to James' seniority. Stringer informed themthat the question would have to be answered by the contractand promised to come to Connersville in about a week tolook into it.Whether it was in the same conversation orlater, the union officials were given to understand that theJames matter was a "Local matter" according to what ChiefSteward Gary Crowe told union member Allan Hudsonsome timeduring the week after the August 25 union meet-ing.3As the week passed, James faced the end of his vacationwith no action having been taken on his problem. Accord-ingly, on the 29th or 30th he called International Represen-tative Stringer, who informed him that he would be inConnersville in a few days. In this conversation James toldStringer that he was going to see an attorney about thematter. Stringer told him he wished that James would notdo so.On August 31 James, accompanied by Dobbs, went toIndianapolis to seek the advice of an attorney. There, theattorney wrote a letter for James addressed to Johnson ac-cusing the Union of violating the Act and threatening thefiling of unfair labor practice charges. James and Dobbsthen returned to Connersville and immediately went to theCompany's offices where the Company and the Union werejust beginning a meeting concerning the employee pensionplan. Present for the Company were Waldron, Hood, andDavid Knight, the Company's director of industrial rela-tions; for the Union, Johnson, Denzil Crowe, and JackToole.From Denzil Crowe's testimony it appears that Dobbshad a manila folder from which he took and handed theUnion and the Company copies of the Indianapolisattorney's letter while James laid out a money order forunion dues to Crowe. Crowe refused to accept the moneyorder. After reading the letter, according to Johnson's testi-mony, Johnson told James that if he felt that way to goahead and file the charges. James said, "In other words youare not letting me come back into the unit?" Johnson re-plied, "Under these conditions, no."The only important thing in dispute about this confronta-tion isJames' testimony (denied by both Respondents) thathe was told at thistime that"we have taken the position thatyou can have your seniority back" and directed him toreturn to work September 4 "with full seniority." 4 I credit3Thatitwas aLocalmatter was also indicatedby UnionPresident John-son when on or about September I1 James called to ask him if he had heardanything from the international.the Respondents here.On September 5 James returned to the bargaining unit asa probationary employee with seniority beginning as of thatdate. On September 7 James went on sick leave which lasteduntil October 15.On about September 12 employee Ralph Heeke, accord-ing to his undenied and credited testimony, came uponQuality Control Supervisor Ken Brock and Union Re-cording Secretary Jack Toole while they were engaged in aconversation. Heeke asked Toole "what is happening to ourfriend Gilbert James?" Toole answered, "well I am afraidhe kind of got himself mixed up." Heeke asked how andToole replied, "well he would have been back with his se-niority and been working if he hadn't got Sam Dobbs mixedup into this."Early the next morning Heeke informed ManufacturingManager Waldron of his conversation with Toole. Two orthree days thereafter, Arthur Walters (an employee who isan ordained minister and who was trying to help James) hada conversation with Vice President and General ManagerRobert Holmgren. Walters commented to Holmgren that ifDobbs had not been in the picture, James would have beenbrought back to work. Holmgren replied that he was awareof the shadow that was being cast over the matter by Dobbs.Several employees testified credibly and without denialabout conversations with Union Official Toole concerningthe James' matter as follows:Fred LawsonMr. Toole told me the committee got together anddecided they didn't want (James) to come back becausethey figured Sam Dobbs had stuck his nose in Gilbert'sbusiness and got him to file charges against the Union,and for this reason they didn't want him to come backwith full seniority. . . . He said the reason they didn'twant him back or wasn't going to let him come backwas because Dobbs had got involved and he got himto file the charges against the Union. They figured thatDobbs was after one or two things: Either he wouldhave the opportunity to go straighttime,then if hedidn't like the straight time job he could come back inthe Union using Mr. James' rule of him getting back,so that he could come back in the Union. Then againifhe did get his job back that Dobbs would have themembers of the Union thinking that he knowed moreabout what was going [on] than the present comittee,and he would have a chance to run for president of theUnion and get elected. This they didn't want.Allan HudsonMr. Toole told me that he wished that James wouldn't4In this connection RespondentCompany hadmade a statement in aletter to the Regional Office that"we were sorry to lose Mr James as aforeman but agreed to allow him to return as a bargaining unit employee withfull seniority"On the witness stand Knight explained that the statementreferred to an agreement between company officials that James could returnwith seniority provided that the Union agreed I accept this explanation ARCHITECTURALDIVISION,H. H. ROBERTSON CO.641have gone ahead and filed this suit,ifhe hadn't heprobably would havebeen back to work.But since itwent throughthey hadto go through with it.Robert HerronI asked him,I said"Jack, I heard you made a statementthat Gib James would have got back in the unit if hehadn'tbrought Sam into this," and he said"yes, I didmake the statement."Iasked him why and he ex-plained that. . .I can't exactly recall it word-to-wordbut he said if he hadn't have brought Sam in that thecommittee would have brought him back in,but theydidn't feel that he needed Sam and they could resolveit themselves if he had come down or something of thatnature.In a similar vein Chief Steward Gary Crowe made astatement to James himself that if it had not been forDobbs being involved in the matter James would be backto work with his full seniority.Respondents deny any illegality regarding their conductin the James matter.They contend that they were motivat-ed solely by a reasonable interpretation of the collective-bargaining agreement and the past practice established be-tween the Company and the Union. As indicated, the con-tract specifically bars supervisors from inclusion in thebargaining unit. The only other contract clauses bearing onthis question reads in pertinent part as follows:Section 2.Loss of SeniorityThe seniority of an employee shall be broken for thefollowing reasons:a. If the employee quits or is discharged for cause.b. If for any reason the employee is absent fromwork for a period of three (3) working days withoutnotifying the employer and furnishing reasonable ex-cuse for such absence.*Section 3.How applieda.An employee's seniority shall be the length ofcontinued service with the Company since individualhiring date.Section 8.Departmentsa.The seniority of all employees shall be establishedon a departmental basis. The department seniority ofemployees shall include all their continuous serviceswith the employer.At best, it appears that the contract is ambiguous. Nordoes the evidence support a finding that the past practiceprovidesa definitive answer. Indeed, it was admitted that noprevious case ever arose where a supervisor attempted toreturn tothe unit with full seniority. Moreover, three of thefour cases citedto show thepractice,5in my opinion,under-cut Respondents'contention rather than support it.Thusthe evidenceshows thatlate in1972 Shirley Foxwho was analcoholicwas discharged in accordance with theterms ofthe contract.He was given90 daysto "take thecure"and then reinstatedwith full seniority.AlthoughJohnson testifiedthat the Unionmade no demand that hebe put back to workand "just more or less went along withthe-Company . . .on the matter,"it is clear from the cir-cumstancesthat the Unioninterceded on behalf of Fox andwas inaccord with the restorationof his full seniority.A similarcase involvingemployee HoytMcKeemanarose just a fewweeks before thehearing in this matter. Hewas also analcoholicdischargedby the Company.Here tootheUnioninterceded on his behalf asking for the sameprogram for McKeeman as was affordedto Fox. The Com-pany agreed to takeMcKeemanback if the Union couldshow that McKeeman was "taking the cure."The proofapparently was suppliedand McKeeman was taken backafter approximatelya week's absence.He was placed onprobationfor about 4 months after which hisfull senioritywas restored.Another employee, Chester Crawley,was absent 4 con-secutiveworkdaysfrom March29 to April 1, 1966, withoutany word to the Company. On April3 a manpicked upCrawley's checkand informedthe Company that Crawleywas goingto Ohioto see adoctor. A requestwas made toCrawley to have himsendthe Companythe doctor's nameand address.Nothing more apparentlywas heard fromCrawley and on April 21a notice of termination was sentto him by certified mail. On May 6 Crawley returned andasked to be reinstated.Crawley fileda grievance and theUnion pleadedhis case withthe Company.The result wasan agreement betweenthe Union and the Company in partas follows:Mr. Crawley will be reemployed Monday, 'June 27,1966, on a probationary period basis. The probationaryperiod will end December 31, 1966. On completion ofhis probationary period, Mr. Crawley's plant senioritywill be reinstated.The onlycasethat appears to have been in accord withRespondents'claimed interpretation of the contract andthe past practice involved one Lindsey Moore, a unit em-ployee with some 3-1/2 years seniority. He quit late in 1970to take other employment.About 10 days later he was re-hired as a new employee at the bottom of the seniorityroster.5Five examples of action in connection with seniority were described inthe evidence One, however, occurred back in 1950.Since none of the presentunion officials were involved,I deem it not germane to the problem here. Inany event it (as were three of the remaining four)shows action inconsistentwith the claimed contract interpretation by Respondents 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsIn my opinion the admissions by the union officers thatJames would have been restored to his seniority but for hisassociation with Dobbs and his filing of unfair labor prac-tice charges and the disparity of the union handling of theJames matter6considered in the record as a whole fullywarrant the conclusion that the Union's treatment of Jameswas motivated by a mixture of improper and illegal consid-erations;and that those considerations were known to theCompany and the Union caused and attempted to cause theCompany to discriminate against James with respect toterms and conditions of his employment so as to encourageunion membership,with the Union thus violating Section8(b)(1)(A) and(2) of the Act and the Company violatingSection 8(a)(1) and(3) of the Act. I so find.Miranda FuelCompany,Inc.,140 NLRB 181;HughesAircraft Company,159 NLRB 1080;International Union,United Automobile,Aerospace and Agricultural Implement Workers,AFL-CIOand AmalgamatedLocal 453,149 NLRB 482.IV THE REMEDYHaving found that respondent Company has engaged inunfair labor practices violative of Section 8(a)(l) and (3) ofthe Act, and that Respondent Union has engaged in unfairlabor practices in violation of Section 8(b)(1)(A) and 8(b)(2)of the Act, 1 shall recommend that each cease and desistfrom its respective unfair labor practices and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent Company discriminatori-ly failed to credit Gilbert James with his full seniority inviolation of Section 8(a)(1) and (3) of the Act, and thatRespondent Union caused such discrimination thereby vio-lating Section 8(b)(1)(A) and 8(b)(2) of the Act, I shall rec-ommend that Respondent Employer reinstate GilbertJames to a seniority status based on his total past servicewith the Company and to a work classification to which hewould have been entitled by his restored seniority and makehim whole for all losses incured by him by reason of layoffs,lost work opportunities, wage rate differentials, and loss ofovertime as a result of his loss of seniority. The backpayobligation will include interest at the rate of 6 percent perannum with the loss of pay and the interest to be computedin accordance with the formula and method prescribed bythe Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and uponthe entire record in this proceeding I make the followingconclusions of law:bit is difficult to see how restoration of broken seniority of a man ill asa result of alcoholism or otherwise is any more tolerable to the Union thanone with some other emotionalor physicalillness11 agree with the General Counsel that any attempt here to rely on theCollyerdeferral policies is clearly misplacedKansasMeat Packers,198NLRB No 21.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act2.Respondent Employer is an employer within themeaning of Section 2(2) of the Act.3.By discriminating against Gilbert James as foundabove Respondent Employer has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and 8(a)(1)of the Act.4.By attempting to and causing Respondent Employerto discriminate against Gilbert James in violation of Section8(a)(3) of the Act as found above. Respondent Union hasengaged, in unfair labor practices within the meaning ofSection 8(b)(2) and 8(b)(1)(A) of the Act.5.The aforesaid violations are unfair labor practices af-fecting comerce within the meaning of Section 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSA. Architectural Products Division, H. H. RobertsonCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Local Union No. 519,Sheet Metal Workers International Association, AFL-CIO,or any other labor organization, by not crediting employeeswith past seniority or otherwise discriminating against em-ployees with respect to their hire or tenure of employmentin a manner not authorized by membership requirementprovisions of Section 8(a)(3) of the Act.(b) In any like or related manner interfering with, re-straining, or coercing any employee in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative actions which I findwill effectuate the policies of the Act:(a)Reinstate Gilbert James to a seniority status based onhis total past service with the Company and to a workclassification to which he would have been entitled had hisseniority not been broken and jointly and severally withRespondent Union make him whole for all losses incurredby him by reason of layoffs, loss of work opportunities,wage rate differentials, and loss of overtime as a result of hisloss of seniority in the manner provided in the section aboveentitled "The Remedy."(b)Preserve and, upon request, make available to saidBoard and its agents, for examining and copying, all payrollrecords, social security records, timecards, and other re-cords that are relevant to a determination of any right ofreinstatement and amount of backpay due under this order.(c)Post in conspicuous places at Respondent Company'splace of business in Connersville, Indiana, including allplaces where notices to employees are customarily posted,copies of the notice attached hereto and marked "Appendixs In the eventno exceptions are filed as provided by Section 102 46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions,and recommended Order herein shall, as providedin Section102 48 of theRules andRegulations, be adopted by theBoard and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes ARCHITECTURALDIVISION,H. H. ROBERTSON CO.A." 9 Copies of said notice, to be furnished by the RegionalDirector for Region 25, shall after being duly signed by anauthorized representative of Respondent Company, beposted by it immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter in such con-spicuous places.Reasonable steps shall be taken byRespondent Company to ensure that the notice is not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 25, in writ-ing within 20 days from the date of receipt of a copy of thisDecision what steps Respondent Company has taken tocomply herewith.B. Respondent Union, its officers, agents, successors,and assigns shall:1.Cease and desist from:(a)Causing or attempting to cause Architectural Prod-ucts Division, H. H. Robertson Company, to not creditseniority or otherwise to discriminate against employeeswith respect to their hire or tenure of employment in amanner not authorized by the membership requirementprovisions of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingany employee in the exercise of rights guaranteed by Section7 of the Act.2.Take the following affirmative actions which I findwill effectuate the policies of the Act:(a) Jointly and severally with Respondent Companymake Gilbert James whole as provided in the section above,entitled "The Remedy."(b) Post in conspicuous places, including places wherenotices to members are customarily posted, and its usualmembership meeting place,copies of the notice furnishedherewith and marked "Appendix B."10 Copies of said noticeto be furnished by the Regional Director for Region 25,shall, after being signed by a duly authorized representativeof Respondent Union be posted by it immediately uponreceipt thereof and maintained by it for a period of 60consecutive days thereafter. Reasonable steps shall be takenby Respondent Union to ensure that said posted notice isnot altered, defaced or covered by any other material.(c)Forthwith mail copies of said notice marked "Appen-dix B" to said Regional Director after the copies have beensigned as provided above for posting by Respondent Com-pany, if it so agrees, at the places where Respondent Com-pany is required to post copies of the notice "Appendix A."(d)Notify the Regional Director for Region 25 in writingwithin 20 days from the date of receipt of a copy of thisDecision what steps Respondent Union has taken to com-ply herewith.9 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "iO See fn 9APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government643WE WILL NOT encourage membership in Local UnionNo. 519, Sheet Metal Workers International Associa-tion, AFL-CIO, by not crediting seniority or otherwisediscriminating against employees with respect to theirhire or tenure of employment in a manner not author-ized by the membership requirement provisions of Sec-tion 8(a)(3) of the National Labor Relations Act, norinterfere in any like or related manner with the rightsof our employees guaranteed by Section 7 of the Act.WE WILL reinstate Gilbert James to his seniority sta-tus based on his total past service with the Companyand to a work classification to which he would havebeen entitled by his restored seniority and, jointly andseverally with said union, make him whole forall lossesincurred by him by reason of layoffs, lost work oppor-tunities, wage rates differentials and loss of overtime asa result of the discrimination against him.ARCHITECTURAL PRODUCTS Di-VISION,H. H.ROBERTSONCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, ISTA Center-6th Floor, 150 W.Market Street, Indianapolis, Indiana 46204, Telephone 317-633-8921.APPENDIX BNOTICETo MEMBERSPOSTED BYOORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause ArchitecturalProducts Division, H. H. Robertson Company, to notcredit past seniority or otherwise discriminate againstemployees with respect to their hire or tenure of em-ployment in a manner not authorized by the member-ship requirement provisions in Section 8(a)(3) of theNational Labor Relations Act, nor interfere in any likeor related manner with the rights of employees guaran- 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDteed by Section 7 of the Act.This is an official notice and must not be defaced byWE WILL jointly and severally with Architecturalanyone.Products Division, H. H. Robertson Company, makeThis notice must remain posted for 60 consecutive dayswhole Gilbert James for any loss of pay he may havefrom the date of posting and must not be altered, defaced,sufferedas a resultof the discriminationagainst himor covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-LOCAL UNION No 519, SHEETed to the Board's Office, ISTA Center-6th Floor, 150METAL WORKERS INTERNATION-W. MarketStreet, Indianapolis, Indiana 46204, TelephoneAL ASSOCIATION AFL-CIO317-633-8921.(Labor Organization)DatedBy(Representative)(Title)